office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec posts-143306-14 uilc 409a 409a date date to mark l hulse area_counsel cc tegedc ne from john b richards senior technician reviewer cc tege eb ec subject tax matter this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does the correction of a failure to comply with sec_409a of the internal_revenue_code code applicable only to compensation subject_to a substantial_risk_of_forfeiture avoid income inclusion under sec_409a if the correction is made before the compensation vests but during the service provider’s taxable_year in which it vests conclusion no sec_409a provides that if a nonqualified_deferred_compensation_plan fails to comply or fails to be operated in accordance with sec_409a and at any time during a taxable_year compensation deferred under the plan that is not subject_to a substantial_risk_of_forfeiture and that has not previously been included in income is includible in the service provider’s gross_income for the taxable_year deferred_compensation that is subject_to a substantial_risk_of_forfeiture is subject_to the requirements of sec_409a and at all times during a taxable_year though a deferred_amount is not includible in income under sec_409a if it is subject_to a substantial_risk_of_forfeiture at all times during the taxable_year in contrast if the amount is not subject_to a substantial_risk_of_forfeiture at all times during the taxable_year generally meaning the amount is vested as of the end of the taxable_year the amount is includible in income posts-143306-14 the correction of a failure to comply with sec_409a during a taxable_year indicates that a failure existed during the taxable_year in which the correction is made in accordance with sec_409a a failure applicable to deferred_compensation subject_to a substantial_risk_of_forfeiture that lapses during the taxable_year results in income inclusion of the deferred_amount under sec_409a regardless of whether the failure is corrected during the same taxable_year but before the substantial_risk_of_forfeiture lapses facts executive is an executive officer of xco a corporation organized under state law on october of year xco entered into a retention agreement with executive the retention agreement provided that if executive remained continuously employed until the third anniversary of the execution date of the retention agreement the vesting date executive would receive a retention bonus the retention agreement provided for payment of the retention bonus in equal installments on the first two anniversaries of the vesting date however the agreement also provided that xco in its sole discretion could pay the retention bonus as a lump sum payment on the first anniversary of the vesting date xco determined that the retention agreement failed to meet the time and form of payment requirements of sec_409a because it permitted xco to accelerate payment of the retention bonus to correct the failure xco amended the retention agreement on june of year to remove xco’s discretion to accelerate payment of the retention bonus executive continued providing services through october of year and the substantial_risk_of_forfeiture lapsed xco paid executive the retention bonus in equal installments on october of year and year xco asserts that the retention bonus should not be includible in the executive’s income under sec_409a for any taxable_year because the retention agreement was amended before the vesting date to provide for payment terms that complied with the time and form of payment requirements of sec_409a even though the amounts were no longer subject_to a substantial_risk_of_forfeiture as of the end of year law and analysis a background sec_409a defines a nonqualified_deferred_compensation_plan subject_to sec_409a as any agreement or arrangement covering one person that provides for the deferral of compensation other than certain enumerated exceptions sec_1_409a-1 provides that a plan provides for the deferral of compensation if a service provider has a legally binding right during a taxable_year to compensation that under the terms of the plan is or may be payable to or on behalf of the service posts-143306-14 provider in a later taxable_year sec_1_409a-1 further provides that a service provider does not have a legally binding right to compensation to the extent that the compensation may be reduced unilaterally or eliminated by the service_recipient or other person after the services creating the right to the compensation have been performed however compensation is not considered subject_to unilateral reduction or elimination merely because it may be reduced or eliminated by operation of the objective terms of the plan such as application of a nondiscretionary objective provision creating a substantial_risk_of_forfeiture therefore a legally binding right to an amount that is subject_to a substantial_risk_of_forfeiture generally provides for the deferral of compensation from the time that the legally binding right arises stated differently compensation that meets the general definition of deferred_compensation and does not qualify for an exception even if subject_to a substantial_risk_of_forfeiture nonvested deferred_compensation is subject_to the requirements of sec_409a regardless of the fact that it may never become vested and may never be paid sec_409a provides that the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person’s rights to the compensation are conditioned upon the future performance of substantial services by any person sec_1_409a-1 provides that compensation is subject_to a substantial_risk_of_forfeiture if entitlement to the compensation is conditioned on the performance of substantial future services by any person or the occurrence of a condition related to a purpose of the compensation and the possibility of forfeiture is substantial sec_409a and provides that certain form requirements apply to a nonqualified_deferred_compensation_plan sec_409a provides rules for when a plan may make a distribution to a service provider sec_409a provides that a plan may not permit the acceleration of the time or schedule of any payment to the service provider except as provided under the sec_409a regulations sec_409a provides rules for determining when a plan may permit a service provider to elect to defer compensation the requirements of sec_409a generally are applicable from the time that the legally binding right to deferred_compensation arises regardless of whether the compensation is nonvested for example sec_409a provides that a plan must provide that deferred_compensation may not be paid earlier than upon certain permitted payment events including a specified time or pursuant to a fixed schedule specified under the plan at the date of the deferral of such compensation sec_1_409a-2 provides that the initial deferral election made upon the deferral of an amount generally at the time the legally binding right to the amount arises must irrevocably designate the time and form of payment of the amount under sec_409a the initial deferral election for performance-based compensation based on services performed over a period of at least months must be made no later than months before the end of the period therefore the decision to defer compensation subject_to a performance or a vesting condition including designation of posts-143306-14 the time and form of payment must be irrevocably made with respect to a nonvested amount even though it is uncertain whether the amount will become payable or vested sec_409a provides if at any time during a taxable_year a nonqualified_deferred_compensation_plan i fails to meet the requirements of sec_409a and or ii is not operated in accordance with such requirements sec_409a failure all compensation deferred under the plan for the taxable_year and all preceding_taxable_years shall be includible in the service provider’s gross_income for the taxable_year to the extent not subject_to a substantial_risk_of_forfeiture and not previously included in gross_income emphasis added sec_409a explicitly fails to distinguish between amounts deferred during a taxable_year before or after a failure to comply with sec_409a or before or after a substantial_risk_of_forfeiture applicable to a deferred_amount lapses rather deferred_compensation that is subject_to a substantial_risk_of_forfeiture is subject_to the requirements of sec_409a and at all times during a taxable_year though a deferred_amount is not includible in income under sec_409a if it is subject_to a substantial_risk_of_forfeiture at all times during the taxable_year in contrast if the amount is not subject_to a substantial_risk_of_forfeiture at all times during the taxable_year generally meaning the amount is vested as of the end of the taxable_year the amount is includible in income the correction of a failure to comply with sec_409a during a taxable_year indicates that a failure existed during the taxable_year in which the correction is made in accordance with sec_409a a failure applicable to deferred_compensation subject_to a substantial_risk_of_forfeiture that lapses during the taxable_year results in income inclusion of the deferred_amount under sec_409a regardless of whether the failure is corrected during the same taxable_year but before the substantial_risk_of_forfeiture lapses b proposed_regulations this conclusion is consistent with the proposed sec_409a income inclusion regulations at prop sec_1_409a-4 fr date irb proposed_regulations accordingly even though taxpayers may rely upon the proposed_regulations they do not support the taxpayer’s position prop sec_1 409a- a ii provides consistent with the requirement of the first clause of sec_409a that an amount is includible in income under sec_409a for a taxable_year only if the plan fails to meet the requirements of sec_409a during such taxable_year therefore the proposed_regulations provide that deferred_compensation is subject_to income inclusion under sec_409a for any taxable_year during which a sec_409a failure arises or continues to occur under the plan at any time during the taxable_year posts-143306-14 following the second clause of sec_409a prop sec_1_409a-4 provides that the amount includible in income under sec_409a as the result of a sec_409a failure is the excess if any of the total amount deferred under the plan for the taxable_year including the amount of any payments of amounts deferred under the plan during the taxable_year over the portion of such amount if any that is subject_to a substantial_risk_of_forfeiture or has been previously included in income prop sec_1 409a- a i provides the following the portion of the total deferred_amount under a plan for a taxable_year that is subject_to a substantial_risk_of_forfeiture as defined in sec_1_409a-1 is determined as of the last day of the service provider’s taxable_year accordingly an amount may be includible in income under sec_409a for a taxable_year even if such amount is subject_to a substantial_risk_of_forfeiture during the taxable_year if the substantial_risk_of_forfeiture lapses during such taxable_year including if the substantial_risk_of_forfeiture lapses after the date the nonqualified_deferred_compensation_plan under which the amount is deferred first fails to meet the requirements of sec_409a this provision is followed by an example demonstrating that whether or not an operational failure occurs on or after the date a substantial_risk_of_forfeiture lapses has no consequence to the amount includible in income see prop sec_1_409a-4 although these provisions do not explicitly address a situation in which the failure was corrected during the taxable_year there is nothing in these provisions to support that such a correction would result in different consequences rather the statute and the regulations repeatedly provide that if a failure occurred at any time during the taxable_year regardless of whether corrected and regardless of whether operational or as part of the written plan terms there is an amount includible in income that is determined based on the amounts deferred at the end of the taxable_year reduced by the amounts subject_to a substantial_risk_of_forfeiture at the end of the taxable_year and the amounts previously included in income for a year before that taxable_year c application of law to facts executive acquired a legally binding right to the retention bonus on the date that xco and executive executed the retention agreement during year to receive the retention bonus executive was required to remain continuously employed by xco until the vesting date which was the third anniversary of the execution date of the retention agreement executive’s legally binding right to the retention bonus was subject_to a substantial_risk_of_forfeiture because executive’s right to receive the retention bonus was conditioned on executive’s performance of substantial future services the retention bonus arrangement did not meet the requirements of any exception from treatment as deferred_compensation under sec_409a the retention bonus did not meet the requirements of the short-term deferral exception under sec_1 409a- b i because the retention agreement specified that the retention bonus would be posts-143306-14 paid after the end of the applicable month period following the vesting date accordingly the retention bonus is deferred_compensation and the retention agreement is a nonqualified_deferred_compensation_plan subject_to the requirements of sec_409a beginning on the execution date of the retention agreement the retention agreement failed to meet the requirements of sec_409a and sec_409a requires that a plan designate a specified time for payment of a deferred_amount sec_1_409a-3 provides that the requirements of sec_409a are met if a plan designates that deferred amounts may be paid only at a time or pursuant to a fixed schedule specified under the plan sec_1_409a-3 provides that such a fixed schedule may be based on a payment event permitted under sec_1_409a-3 and sec_1_409a-3 provides that such a payment event may include the lapse of a substantial_risk_of_forfeiture therefore the retention agreement’s provision for payment of the retention bonus in equal installments on the first two anniversaries of the vesting date would have complied with sec_409a sec_1_409a-3 and sec_1_409a-3 except that the retention agreement also provided that xco in its sole discretion could pay the retention bonus in lump sum on the first anniversary of the vesting date the retention agreement’s provision for xco’s right to accelerate payment of the retention bonus also failed to meet the requirements of sec_409a which provide that a plan may not permit the acceleration of the time or schedule of any payment except as provided under regulations by the secretary none of the regulatory exceptions provided under sec_1_409a-3 apply to xco’s right to accelerate the second installment_payment moreover the retention agreement’s provision for xco’s right to accelerate payment of the retention bonus also failed to meet the requirements of sec_409a which provide that a plan may permit a subsequent change in the time of a payment specified to be made at a time or pursuant to a fixed schedule other than an acceleration permitted under sec_409a only if the change is made no less than months before the scheduled payment_date and results in an additional deferral of no less than five years on june of year xco amended the retention agreement to remove xco’s discretion to pay the retention bonus in lump sum on the first anniversary of the vesting date the amendment resulted in payment terms that meet the requirements of sec_409a however the failure to meet the form requirements of sec_409a began on the execution date of the retention agreement and continued through year year and through june of year the amount includible in income under sec_409a for year and year is reduced to zero because the entire deferred_amount was subject_to a substantial_risk_of_forfeiture at the end of year and year however the entire deferred_amount was vested no longer subject_to a substantial_risk_of_forfeiture at the end of year therefore the amount includible in income under sec_409a for year is not posts-143306-14 reduced by any nonvested amount and the entire deferred_amount is includible in executive’s income under sec_409a for year this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions by _____________________________ john b richards senior technician reviewer executive compensation branch employee_benefits tax exempt and government entities
